BAILES, Judge.
This is a companion case to that of Averette v. Travelers Insurance Company et al., 174 So.2d 881, decided this day.
This is an action to recover from the defendants the sum of $587.27, alleged to be owed plaintiff as damages to the 1960 Pontiac driven by Mr. George F. Stevenson and which was involved in the accident more fully described and treated in the companion case, cited supra. The stipulated damage to the plaintiff’s vehicle was $587.-27, and the trial court awarded judgment in that amount. Defendants-appellants appeal.
The question of liability of the defendants is resolved in favor of the plaintiff for the reasons assigned in the said companion case.
The only question, other than liability, is that of quantum to which plaintiff is entitled. The stipulation entered into between the parties at the trial forecloses that issue.
Therefore, let the judgment appealed from be affirmed at defendants’ costs.
Affirmed.